Title: Conversation with George Beckwith and William Macomb, 31 January 1791
From: Beckwith, George,Macomb, William,Hamilton, Alexander
To: 



Philadelphia. January 31. 1791

A Conversation: Mr. Hamilton, Mr. William Macomb of Detroit, and Lieutenant Colonel Beckwith.

Lt. Colo. B. Mr. Macomb, I think it for the honor of the King’s government, for its interests, and I really believe it for the interests of this country also, that the true state of things in the western Country should be known, and if there are any misconceptions, or errors arising from misinformation, it seems desirable that they may be explained; under these impressions, and with Mr. H_____’s permission, I shall ask you a few questions, and if you have no objections to them, I hope you will answer them in as far as may be consistent with your knowledge.
Mr. H. I shall be very happy to hear every thing Mr Macomb may have to say on this subject.
Mr: Macomb. A conversation on this subject passed between Lt. Colo Beckwith and me on our journey from New York to this place a few days ago: I am perfectly disposed to communicate every thing I know on the subject.
Lt. Colo B. You have lived several years at Detroit?
Mr M. Yes I have.
Lt. Colo. B. When did you leave it?
Mr M. The 28th: of September last.
Lt. Colo B. Have you a general knowledge of the Western Country? and of the different Indian Tribes?
Mr: M. I have a general knowledge of that part of it which lies towards Detroit, but am quite ignorant of the Country as you approach the Ohio; I know something of the Indians in general, and have a particular acquaintance with several tribes.
Lt. Colo. B. Were you ever at the Miami settlements which have been destroyed by Brigr. Harmar? and do you know what tribes live in that neighbourhood?
Mr. M. I have been there, and know the country round it very well; it lies about two hundred and forty miles from Detroit; there are not more than about one hundred and twenty five men, who reside on that point of land described by General Harmar, in the neighbourhood there are other Indians who obtained permission to settle there about two years ago for the purposes of trade.
Lt. Colo B. Are you acquainted with the traders established there?
Mr M. Yes I know them very well, and I am very sorry to observe the language used by General Harmar in his public letters, relative to those gentlemen, for such I must call them, and shall ever so consider them; these towns were the principal trading posts in the whole western territory, and six or seven very respectable houses were established there; three of the gentlemen are magistrates, and all of them men of unblemished reputation; ever since the commencement of the disturbances on the frontiers of the States by the Wabach Indians, which took place I believe the very year after the peace, these gentlemen on all occasions recommended pacific measures to the Indians, in the neighbourhood of the Miami Towns, and I do believe they have rescued many prisoners, and have in the course of some years past laid out to the amount of four hundred pounds in this way, without the smallest idea of recompence of any sort, as they liberated these prisoners immediately, and sent them through a friendly Indian country to Fort Pitt.
Lt. Colo B. Do you think it possible that those gentlemen have at any time either directly or indirectly induced any of the savages to commence or to continue a warfare with this country.

Mr M. Impossible, it would be the ruin of their trade, and the present Indian war will cause many bankruptcies at Detroit.
Mr. H. This is a strong circumstance in opposition to the idea entertained by our military men, but however prejudicial a war may be to that part of your trade laying towards the Ohio, may it not operate otherwise on your fur trade to the Northward and Westward?
Mr M: We have only one trading post in the direction of Michilimackinac and that is of no great importance; the great Northwest trade is unknown to us at Detroit.
Mr. H. The savages may have been induced to continue their depredations on our frontiers by the ready sale of their plunder, and in this the traders may have had an interest, may they not?
Mr. M. Certainly not, the Indians who have for years past been occasionally down on your frontiers, have I dare say, carried off a variety of articles from the settlements, it is their practice to carry away every thing they find, but all articles of household furniture that are bulky they throw into the rivers, and such clothing as they cannot use; they are fond of finery, they wear silk shirts made of gowns, handkerchiefs, and other parts of womens apparel, and with respect to horses they retain them for their own use.
Lt. Colo B. Do you think that any presents have been made to the Indians at the Miami Towns during the last autumn? or did you ever hear that presents were made them by order of Government at that place?
Mr. M. Never I am persuaded.
Lt. Colo B. Where are they usually made?
Mr. M. At Detroit formerly, but of late years, it has been found inconvenient to deliver them there, and it has been the regular practice, to give them at the mouth of the Miami River, where it falls into Lake Erie, nearly forty miles from Detroit, and two hundred from the towns lately destroyed.
Lt. Colo. B. Do you think that presents can be given in any shape to the Indians by our Indian Department at Detroit without the order or approbation of the Officer Commanding there.
Mr. M. You know very well that nothing can be issued from the King’s stores, without the approbation of the officer commanding the troops, and no presents can be made but in the presence of a certain number of officers belonging to the Garrison ordered on that duty, this was the case last summer when Sir John Johnson was there; I was with him on that occasion, at the mouth of the Miami river already mentioned, when the sale of a large tract of Country was compleated; Sir John Johnson took every opportunity of recommending peace in the strongest terms, I cannot help also observing that General Harmar did not attack the most hostile tribes, on the contrary, I think that the majority of the Indians settled round the Miami Towns were disposed to be quiet.
Mr H. We sent to the Miami Towns during the summer and made several offers to them, to which they gave hostile replies and this determined the pointing the expedition against them.
Mr M. I must think that the Indians settled on the Wabach were infinitely more hostile, and I have understood that Major Hamtramock found them so.
Mr. H. That officer destroyed certain towns, and spared others from the ideas entertained of the dispositions of their owners.
Lt. Colo B. I have one question more and it is a question of opinion altogether. What do you suppose will be the effects of the late expedition on the Indian tribes in general?
Mr M. Their uncommon success, their having lost one man only, in the first action, and nine in the second lead me to believe, that they will become infinitely more troublesome than formerly, and those tribes who have suffered may be expected now to join the others, whatever may have been their former dispositions.
Mr H. This will be so, and we have already found the effects of it, by the latest accounts from that country.
Mr M. If General Harmar when he reached the Miami Towns, had instead of attacking and destroying them sent a message and desired the Indians to make peace, he might have easily effected it in my opinion, and this would have been a better way than the sending a single messenger.

Mr H. I think that not improbable, this conversation has given a new light to many things in the western country and I am much obliged by it.
